Exhibit 10.44

 

AFFYMAX, INC.

4001 Miranda Avenue

Palo Alto, CA  94304

 

January 5, 2011

 

Arlene Morris

c/o Affymax, Inc.

4001 Miranda Avenue

Palo Alto, CA 94304

 

Dear Arlene:

 

In connection with your termination from employment with the Company, this
letter sets forth the terms of the separation and consulting agreement (the
“Agreement”) between you and Affymax, Inc. (the “Company”).

 

1.             Resignation.  As discussed, your last day of service as an
employee, officer, and director of the Company and “separation from service”
with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) (a “Separation from Service”) will be January 31, 2011 (the
“Resignation Date”), pursuant to the letter of resignation that you will execute
and return to the Company concurrently with this Agreement (Exhibit A). 
Specifically, even though you will provide consulting services following the
Resignation Date as described in Section 4 below, the Company does not
anticipate that you will provide services following the Resignation Date which
are, in the aggregate, in excess of twenty percent (20%) of the average level of
bona fide services you performed (whether as an employee or an independent
contractor) over the 36-month period immediately preceding the Resignation
Date.  Until the Resignation Date, your employment as Chief Executive Officer of
the Company will continue, and you will continue to receive your regular base
salary and benefits in which you are currently enrolled.  In addition, you will
remain eligible for a bonus for 2010 as provided under Section 2.2 of your
Employment Agreement with the Company effective as of December 17, 2008, as
amended (the “Employment Agreement”) following determination of the achievement
level of the Company’s corporate goals by the Company’s Board of Directors
(“Board”).  The 2010 bonus will be paid in accordance with the bonus payment
practices, and in any event promptly after the Board’s determination of the
level of achievement of the 2010 bonus objectives and your eligible bonus
amount.

 

2.             Accrued Salary and Vacation.  On the Resignation Date, the
Company will pay you all accrued salary and all accrued and unused vacation
earned through the Resignation Date (if any), subject to standard payroll
deductions and withholdings.  You are entitled to these payments whether or not
you sign this Agreement.

 

3.             Severance Benefits.  Notwithstanding your agreement to provide
the transition services requested by the Company pursuant to Section 1 above,
your termination by the

 

--------------------------------------------------------------------------------


 

Company constitutes an “Involuntary Termination” under the terms of your
Employment Agreement.   If you timely enter into this Agreement and do not
subsequently revoke it, the Company will provide you with the following
severance benefits (the “Severance Benefits”):

 

(a)           Severance Payment.  The Company will pay you a lump sum cash
severance payment of $545,000.00, which is equal to twelve (12) months of your
current annual base salary, less applicable withholdings and deductions (the
“Severance Payment”).  The Severance Payment will be paid on or about
February 1, 2011, although in no event shall the Severance Payment be paid prior
to the Effective Date of this Agreement (as defined in Section 13).

 

(b)           Health Care Continuation Coverage.  To the extent provided by the
federal COBRA law or, if applicable, state insurance laws (collectively,
“COBRA”), and by the Company’s current group health insurance policies, you will
be eligible to continue your group health insurance benefits at your own expense
after the Resignation Date.  Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish.  If
you timely elect continued coverage under COBRA, the Company will pay your COBRA
premiums (the “COBRA Premiums”) sufficient to maintain your group health
insurance coverage in effect as of the Resignation Date (including dependent
coverage, if applicable) for twelve (12) months beginning February 1, 2011 (the
“COBRA Premiums Period”), provided that the Company’s obligation to continue to
pay the COBRA Premiums hereunder will cease upon your becoming covered by group
health insurance coverage through a new employer or if you cease to be eligible
for COBRA continuation coverage.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to you, on the first day of each month, a cash payment equal to the
applicable COBRA Premiums for that month (including premiums for you and your
eligible dependents who have elected and remain enrolled in such COBRA
coverage), subject to applicable tax withholdings (such amount, the “Special
Cash Payment”), during the COBRA Premiums Period or, if sooner, the date that
either you become covered by group health insurance coverage through a new
employer or you cease to be eligible for COBRA continuation coverage.  You may,
but are not obligated to, use such Special Cash Payments toward the cost of
COBRA Premiums.  If, during the COBRA Premiums Period, you become covered by
group health insurance coverage through another employer or otherwise you cease
to be eligible for COBRA, you must immediately notify the Company in writing of
such event.

 

4.             Consulting Agreement.  You will serve as a consultant to the
Company under the terms specified below.  The consulting relationship commences
on the Resignation Date and continues through September 30, 2011. 
Notwithstanding the foregoing, the Company may terminate the Consulting Period
at any time, upon written notice to you, if you materially breach this Agreement
or the Proprietary Information Agreement (as defined in Section 4(d)).

 

2

--------------------------------------------------------------------------------


 

(a)           Consulting Services.  You agree to provide consulting services to
the Company upon request by John Orwin, who will become the Chief Executive
Officer (“CEO”) of the Company following the Resignation Date.  The consulting
services primarily shall consist of services in support of the Company’s New
Drug Application (NDA) filing for the Hematide™ (peginesatide) drug candidate,
and transition assistance for Mr. Orwin as the new CEO.  During the Consulting
Period, you will report directly to the CEO, and you agree to exercise the
highest degree of professionalism and utilize your expertise and creative
talents in performing these services.  You agree to make yourself available to
perform such consulting services throughout the Consulting Period for up to
thirty (30) hours per month.

 

(b)           Consulting Fees and Benefits.

 

(i)            Consulting Fees.  During the Consulting Period, you will receive
consulting fees of $11,354.00 per month (“Consulting Fees”).  The Consulting
Fees shall be paid in arrears on the last business day of each month during the
Consulting Period.

 

(ii)           Independent Contractor Relationship. Your relationship with the
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. You will not be entitled to any of the
benefits which the Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing or retirement
benefits, other than your entitlement to continued group health insurance
coverage pursuant to COBRA due to your status as a former employee.

 

(iii)         Taxes and Withholding. You are solely responsible for, and will
file, on a timely basis, all tax returns and payments required to be filed with,
or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of Consulting Fees under this Agreement. You
are solely responsible for, and must maintain adequate records of, expenses
incurred in the course of performing services under this Agreement. The Company
will not withhold from the Consulting Fees any amount for taxes, social security
or other payroll deductions.  The Company will regularly report amounts paid to
you by filing Form 1099-MISC with the Internal Revenue Service as required by
law. You acknowledge that you will be entirely responsible for payment of any
such taxes, and you hereby indemnify, defend and save harmless the Company, and
its officers and directors in their individual capacity, from any liability for
any taxes, penalties or interest that may be assessed by any taxing authority
with respect to all compensation you receive under this Agreement, with the
exception of the employer’s share of social security, if any.

 

(iv)          Equity Awards.

 

(1)           Stock Options.  If you do not enter into this Agreement, vesting
of your outstanding stock options (the “Options”) will cease on the Resignation
Date,

 

3

--------------------------------------------------------------------------------


 

your unvested Options shall terminate, and you will be able to exercise your
vested Options thereafter in accordance with the terms of your stock option
agreements and the Company’s 2006 Equity Incentive Plan, as amended (the “Equity
Plan”).  However, if you timely enter into this Agreement and allow it to become
effective, the Company will consider your change in status from an employee to a
consultant to not constitute a termination of your “Continuous Service,” as
defined under and for purposes of the Equity Plan.  As a result, the Options
will continue to vest in accordance with their terms during your Continuous
Service, vesting of the Options will cease as of the termination of the
Consulting Period, and you will be able to exercise any vested Options for one
(1) year following the termination of the Consulting Period (or, if earlier, the
expiration of the term of any such Option).  Note that your Options may cease to
qualify as “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) to the extent such stock
options previously would have qualified as an “incentive stock options.”  You
are advised to seek tax guidance from your personal tax advisors with regard to
the potential change in tax treatment of the Options if you enter into this
Agreement, as well as the other tax-related implications of this Agreement.

 

(2)           RSU Stock Award.  You previously were provided an award for 75,000
Restricted Stock Units (the “RSU Award”), which provides for vesting in two
tranches based on certain performance milestones.  As of the Resignation Date,
the RSU Award has not vested and, if you do not enter into this Agreement and
allow it to become effective, the RSU Award will terminate in full with no
vesting effective as of the Resignation Date.  However, if you enter into this
Agreement and allow it to become effective, the RSU Award will not terminate as
of the Resignation Date, and the RSU Award will remain eligible for vesting
under the terms and conditions of your RSU Award agreement and the Equity Plan,
as long as your Continuous Service has not terminated as of the specified
vesting event.

 

(v)            Other Compensation or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you will not receive from the Company any
additional compensation, including but not limited to salary or bonuses,
severance or employee benefits prior to, on, or after the Resignation Date.

 

(c)           Limitations on Authority.  You will have no responsibilities or
authority as a consultant to the Company other than as provided above.  You
agree not to represent or purport to represent the Company in any manner
whatsoever to any third party unless authorized by the Company, in writing, to
do so.

 

(d)           Proprietary Information and Inventions. You agree that Sections 1
and 2 (with the exception of Sections 2.4 and 2.7) of that certain Employee
Proprietary Information and Inventions Agreement between you and the Company
dated October 18, 2005 (“Proprietary Information Agreement” a copy of which is
attached hereto as Exhibit B) shall govern any Company information to which you
have access or which you develop while performing services during the Consulting
Period.

 

4

--------------------------------------------------------------------------------


 

(e)           Other Work Activities.  Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for the Company.  The Company will make
reasonable arrangements to enable you to perform your work for the Company at
such times and in such a manner so that it will not interfere with other
activities in which you may engage.  In order to protect the trade secrets and
confidential and proprietary information of the Company, you agree that, during
the Consulting Period, you will notify the CEO, in writing, before you obtain
competitive employment, perform competitive work for any business entity, or
engage in any other work activity that is competitive with the Company.  If you
engage in such competitive activity without the CEO’s or Board’s express advance
written consent, or otherwise materially breach this Agreement, the Company can
terminate the Consulting Period upon written notice to you, with such
termination effective as of the date of your material breach.

 

5.             Expense Reimbursements.  You agree that, within thirty (30) days
after the Resignation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Resignation Date, if any, for which you seek reimbursement.  The Company
will reimburse you for these expenses pursuant to its regular business
practice.  In addition, pursuant to its regular business practice and in
accordance with its normal requirements for reimbursing consultants, the Company
will reimburse you for documented business expenses incurred as a result of
providing consulting services during the Consulting Period.

 

6.             Return of Company Property.  On the Resignation Date, you agree
to return to the Company all Company documents (and all copies thereof) and
other Company property that you have in your possession or control, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).  You agree that you
will make a diligent search to locate any such documents, property and
information no later than the Resignation Date.  In addition, if you have used
any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, no later than
the Resignation Date, with a computer-useable copy of all such information and
then permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part).  Notwithstanding the foregoing, you may retain documents, property,
and materials to be used in connection with your services during the Consulting
Period to the extent approved in writing by the Company, and you shall return
them (without retention of any reproductions) immediately upon written request
from the Company (and no later than upon termination or expiration of the
Consulting Period).  Your timely compliance with this Section 6 is a

 

5

--------------------------------------------------------------------------------


 

precondition to the Severance Benefits to be provided pursuant to Section 3 of
this Agreement.

 

7.             Proprietary Information Obligations.  You acknowledge and
reaffirm your continuing obligations under your Proprietary Information
Agreement both during and after the Consulting Period. By way of example, but
not limitation, you agree not to use or disclose any confidential or proprietary
information of the Company without prior written authorization from a duly
authorized representative of the Company.

 

8.             Nonsolicitation.  You agree that, during the Consulting Period
and for one year following the termination or expiration of the Consulting
Period, you will not, either directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

9.             Nondisparagement.  You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation, and the Company agrees to
direct its officers and directors not to disparage you in any manner likely to
be harmful to your business, business reputation or personal reputation;
provided, however, that all parties may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

 

10.          Arbitration.  To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to the enforcement or interpretation of
this Agreement, your employment or the termination of your employment
(collectively, “Claims”), shall be resolved, to the fullest extent permitted by
law, by final, binding, and (to the extent permitted by law) confidential
arbitration in San Francisco, California, conducted by JAMS, Inc. (“JAMS”), or
its successors, under its then current rules for employment disputes.  Claims
subject to this arbitration provision shall (a) include, but not be limited to,
claims pursuant to any federal, state or local law or statute, including
(without limitation) the Age Discrimination in Employment Act, as amended; Title
VII of the Civil Rights Act of 1964, as amended; the Americans With Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; and
claims pursuant to any common law, tort law or contract law, including (without
limitation) breach of contract or other promise, discrimination, harassment,
retaliation, wrongful discharge, fraud, misrepresentation, defamation, and
emotional distress, and (b) exclude claims that by law are not subject to
arbitration.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of all Claims and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all administrative fees in excess of the
amount of those administrative fees

 

6

--------------------------------------------------------------------------------


 

you would have been required to pay if the Claims were decided in a court of
law.  You and the Company both acknowledge that, by agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any Claims
through a trial by jury or judge or by administrative proceeding.  Nothing in
this Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 

11.          General Release.  In exchange for the Severance Benefits and the
consulting arrangement, and other consideration provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby generally
and completely release the Company, its parent and subsidiary entities, and its
and their current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, insurers, affiliates, and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or at
the time that you sign this Agreement (collectively, the “Released Claims”). 
This Released Claims include, but are not limited to: (a) all claims arising out
of or in any way related to your employment with the Company or the termination
of that employment; (b) all claims related to your compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

 

12.          Excluded Claims.  The following are not included in the Released
Claims (collectively, the “Excluded Claims”):  (a) you are not releasing any
claim that cannot be waived under applicable state or federal law; (b) you are
not releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
fully signed indemnification agreement between you and the Company, or any
directors’ and officers’ liability insurance policy of the Company; and (c) you
are not releasing any claim for breach of this Agreement.  In addition, nothing
in this Agreement shall prevent you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that you acknowledge and agree that you shall not
recover any monetary benefits in connection with any such claim, charge or
proceeding with regard to any claim released herein.  Nothing in this Agreement
shall prevent you from challenging the validity of

 

7

--------------------------------------------------------------------------------


 

the release in a legal or administrative proceeding.  You hereby represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims.

 

13.          ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (the
“ADEA Waiver”).  You also acknowledge that the consideration given for the ADEA
Waiver is in addition to anything of value to which you were already entitled.
 You further acknowledge that you have been advised by this writing, as required
by the ADEA, that:  (a) your ADEA Waiver does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement (although you may choose voluntarily
not to do so); (c)you have twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it sooner); (d) you have seven
(7) days following the date you sign this Agreement to revoke it, with such
revocation to be effective only if you deliver written notice of revocation to
the Board within the seven (7)-day period; and (e) this Agreement will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after you sign this Agreement
(“Effective Date”).  Since you asked for, and received, material changes in this
Agreement to your benefit, you agree to waive an additional twenty-one (21)-day
review period, to which you would otherwise be entitled.  Accordingly, your
twenty-one (21)-day review period under the ADEA will be deemed to have started
on December 29, 2010, the date you received the original version of this
Agreement.

 

14.          Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including any unknown or unsuspected claims.

 

15.          No Voluntary Adverse Action; Cooperation.  You agree that you will
not voluntarily (except in response to legal compulsion) assist any person in
bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents. 
In addition, you agree to cooperate fully with the Company in connection with
its actual

 

8

--------------------------------------------------------------------------------


 

or contemplated defense, prosecution, or investigation of any claims or demands
by or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of your employment by the
Company.  Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony.  The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.  Moreover, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.

 

16.          No Admissions.  Nothing contained in this Agreement shall be
construed as an admission by you or the Company of any liability, obligation,
wrongdoing or violation of law.

 

17.          Representations.  You hereby represent that: (a) you have been paid
all compensation owed and for all hours worked; (b) you have received all the
leave and leave benefits and protections for which you are eligible, pursuant to
the Family and Medical Leave Act, the California Family Rights Act, any other
applicable law or the Company’s policies; and (c) you have not suffered any
on-the-job injury or illness for which you have not already filed a workers’
compensation claim.

 

18.          Entire Agreement.  This Agreement, including all exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to the subject matter hereof.  It
supersedes any and all other agreements entered into by and between you and the
Company, including but not limited to the following portions of the Employment
Agreement:  Sections 7.2 through 7.6, and Section 8.1.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein.  It may not be modified except in a writing
signed by you and a duly authorized officer of the Company.  Each party has
carefully read this Agreement, has been afforded the opportunity to be advised
of its meaning and consequences by her or its respective attorneys, and signed
the same of her or its own free will.

 

19.          Attorneys’ Fees.  If either you or the Company brings any action to
enforce rights under this Agreement, the party successful in enforcing this
Agreement shall be entitled to recover reasonable attorneys’ fees and costs
incurred by that party in connection with such action.

 

20.          Successors and Assigns.  This Agreement will bind the heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and will inure to the benefit of each party, its heirs, successors
and assigns.

 

9

--------------------------------------------------------------------------------


 

21.          Applicable Law.  This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California as applied to contracts made and to be performed entirely within
California.

 

22.          Severability.  If a court of competent jurisdiction or arbitrator
determines that any term or provision of this Agreement is invalid or
unenforceable, in whole or in part, then the remaining terms and provisions
hereof will be unimpaired.  The court or arbitrator will then have the authority
to modify or replace the invalid or unenforceable term or provision with a valid
and enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

 

23.          Counterparts.  This Agreement may be executed in two counterparts,
each of which will be deemed an original, all of which together constitutes one
and the same instrument. Facsimile signatures and signatures transmitted via
.pdf file are as effective as original signatures.

 

If this Agreement is acceptable to you, please sign below and on Exhibit A and
return the originals of both documents to me within twenty-one (21) days.  If
you do not return these fully signed documents to the Company within the
aforementioned timeframe, the Company’s offer continued herein will expire.

 

10

--------------------------------------------------------------------------------


 

We look forward to continuing to work with you during the Consulting Period, and
I wish you luck in your future endeavors.

 

Sincerely,

 

AFFYMAX, INC.

 

 

By:

/s/ Hollings C. Renton

 

 

Hollings Renton

 

 

Chairman, Board of Directors

 

 

 

Exhibit A -

Resignation Letter

 

 

 

 

Exhibit B -

Proprietary Information Agreement

 

 

 

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

/s/Arlene M. Morris

 

Arlene Morris

 

 

 

 

 

Date: January 6, 2011

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIGNATION LETTER

 

--------------------------------------------------------------------------------


 

, 2011

 

Chairman

Board of Directors

Affymax, Inc.

 

To the Board of Directors:

 

I hereby tender my resignation as an employee and officer of Affymax, Inc., and
I further tender my resignation as a member of the Board of Directors.  My
resignations shall be effective as of January 31, 2011.

 

/s/ Arlene M. Morris

 

Arlene Morris

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROPRIETARY INFORMATION AGREEMENT

 

--------------------------------------------------------------------------------